PARTIALLY CONCURRING OPINION.
Barry Dexter Lynch, a minor, and his mother, each own an interest in this land with the right of possession; consequently it is subject to partition between them. Whether this partition is binding on those to whom the interest of Barry Dexter will go in the event he should die before becoming twenty-one years of age, can be determined when, but not unless and until, that event happens and they thereby become entitled to the possession of the land and institute another action for another partition thereof. Black v. Washington, 65 Miss. 60, 3 So. 140; Lawson v. Bonner,88 Miss. 235, 40 So. 488, 117 Am. St. Rep. 738; Bland v. Bland,105 Miss. 478, 62 So. 641; Lynch v. Lynch, 196 Miss. 276,17 So.2d 195.
The decree here rendered is not res judicata of that question, regardless of what it may recite, and the opinion just rendered does not, and could not effectively, so hold. Authorities supra. Of course, the appellee's title to her interest in the land is determined not by a partition thereof, but by the will under which she holds, and is, as the will provides, in fee simple.